EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Miller (48534) on 4/28/2021.
The application has been amended as follows: 

1.	(Currently Amended) A method, comprising:
receiving, at a proxy server, a request for a plurality of content items from a client device, where the proxy server is in a distributed cloud computing platform, the request including priority information set by a browser of the client device;
receiving, at the proxy server, at least one of the plurality of content items from an origin server or a cache;
determining, at the proxy server, a domain priority scheme of a domain of the plurality of content items based on priority information provided by the domain of the plurality of content items or a type of each of the plurality of content items received from the origin server or the cache;
determining, at the proxy server, a priority scheme for ordering [[the]]a sending of the plurality of content items to the client device, where the priority scheme differs from a client priority scheme of the client device and differs from the domain priority scheme of the domain of the plurality of content items, and where the priority scheme is a combination of a default priority scheme of the proxy server, the priority information from the browser,  and the domain priority scheme of the domain of the plurality of content items, where the combination selects the default priority scheme of the proxy server or the domain priority scheme of the domain per content item in the plurality of content items over the priority information of the browser in response to availability of the priority information of the default priority scheme or the domain priority scheme provided by the domain, where a priority for each content item in the plurality of content items is selected on a frame-by-frame level, and where a data stream of content items being sent to the client device is chunked into a configurable frame size; [[and]]
sending, by the proxy server, a response including a current frame of each of the plurality of content items to the client device in an order according to the determined priority scheme as applied to the current frame;
determining a type of each of the plurality of content items;
determining a concurrency value for each of the plurality of content items;
reordering the plurality of content items with a priority based on respective type of the plurality of content items and the determined priority scheme;
reordering the plurality of content items with a same priority value according to concurrency value, where the plurality of content items with a same concurrency value are grouped and share bandwidth;
filling the current frame with highest priority level and concurrency value 0 content items that are currently available at the proxy server, where the highest priority level content items having concurrency 0 are available; and
filling the current frame with highest priority level and concurrency values greater than 0 content items that are currently available at the proxy server using a round robin to select a frame from each concurrency group, where concurrency value 0 content items are not available and content items for concurrency values greater than 0 content items are available.
2.	(Previously Canceled)
3.	(Previously Canceled)
4.	(Previously Canceled)
5.	(Previously Presented) The method of claim 1, wherein the determined priority scheme is a selection of a priority defined by the domain of the plurality of content items per content item over a priority defined by the default priority scheme.
6.	(Canceled)
7.	(Original) The method of claim 1, wherein the plurality of content items includes any one of a web page, and image, an audio file, a web application, or a script.
8.	(Currently Amended) A non-transitory machine-readable storage medium that stores instructions, that when executed by a processor of a first server, causes said processor to perform [[the]] operations comprising:

receiving, at the proxy server, at least one of the plurality of content items from an origin server or a cache;
determining, at the proxy server, a domain priority scheme of a domain of the plurality of content items based on priority information provided by the domain of the plurality of content items or a type of each of the plurality of content items received from the origin server or the cache;
determining, at the proxy server, a priority scheme for ordering [[the]] a sending of the plurality of content items to the client device, where the priority scheme differs from a client priority scheme of the client device and differs from the domain priority scheme of the domain of the plurality of content items, and where the priority scheme is a combination of a default priority scheme of the proxy server, the priority information from the browser, and the domain priority scheme of the domain of the plurality of content items, where the combination selects the default priority scheme of the proxy server or the domain priority scheme of the domain per content item in the plurality of content items over the priority information of the browser in response to availability of the priority information of the default priority scheme or the priority scheme provided by the domain, where a priority for each content item in the plurality of content items is selected on a frame-by-frame level, and where a data stream of content items being sent to the client device is chunked into a configurable frame size; [[and]]
sending, by the proxy server, a response including a current frame of each of the plurality of content items to the client device in an order according to the determined priority scheme as applied to the current frame;
determining a type of each of the plurality of content items;
determining a concurrency value for each of the plurality of content items;
reordering the plurality of content items with a priority based on  respective type of the plurality of content items and the determined priority scheme;
reordering the plurality of content items with a same priority value according to concurrency value, where the plurality of content items with a same concurrency value are grouped and share bandwidth;
filling the current frame with highest priority level and concurrency value 0 content items that are currently available at the proxy server, where the highest priority level content items having concurrency 0 are available; and
filling the current frame with highest priority level and concurrency values greater than 0 content items that are currently available at the proxy server using a round robin to select a frame from each concurrency group, where concurrency value 0 content items are not available and content items for concurrency values greater than 0 content items are available.
9.	(Previously Canceled)
10.	(Previously Canceled)
11.	(Previously Canceled)
12.	(Previously Presented) The non-transitory machine-readable storage medium of claim 8, wherein the determined priority scheme is determined by a selection of a priority defined by the domain of the plurality of content items per content item over a priority defined by the default priority scheme.
13.	(Canceled) 
14.	(Original) The non-transitory machine-readable storage medium of claim 8, wherein the plurality of content items include any one of a web page, and image, an audio file, a web application, or a script.
15.	(Currently Amended) A first server, comprising:
a processor; and
a non-transitory machine-readable storage medium that provides instructions that, when executed by the processor, causes the first server to perform operations including:
a proxy server is in a distributed cloud computing platform, the request including priority information set by a browser of the client device; 
receive at least one of the plurality of content items from an origin server or a cache; 
determining, at the proxy server, a domain priority scheme of a domain of the plurality of content items based on priority information provided by the domain of the at least one of the plurality of content items or a type of each of the plurality of content items received from the origin server or the cache;
determine a priority scheme for ordering [[the]a sending of the plurality of content items to the client device, where the priority scheme differs from a client priority scheme of the client device and differs from the domain priority scheme of a domain of the plurality of content items, and where the priority scheme is a combination of a default priority scheme of the proxy server, the priority information from the browser, and the domain priority scheme of the domain of the plurality of content items, where the combination selects the default priority scheme of the proxy server or the domain priority scheme of the domain per content item in the plurality of content items over the priority information of the browser in response to availability of the priority information of the default priority scheme or the priority scheme provided by the domain, where a priority for each content item in the plurality of content items is selected on a frame by frame level, and where a data stream of content items being sent to the client device is chunked into a configurable frame size; [[and]]
send a response including a current frame of each of the plurality of content items to the client device in an order according to the determined priority scheme as applied to the current frame;
determine a type of each of the plurality of content items;
determine a concurrency value for each of the plurality of content items;
reorder the plurality of content items with a priority based on respective type of the plurality of content items and the determined priority scheme;
reorder the plurality of content items with a same priority value according to concurrency value, where the plurality of content items with a same concurrency value are grouped and share bandwidth;
fill the current frame with highest priority level and concurrency value 0 content items that are currently available at the proxy server, where the highest priority level content items having concurrency 0 are available; and
fill the current frame with highest priority level and concurrency values greater than 0 content items that are currently available at the proxy server using a round robin to select a frame from each concurrency group, where concurrency value 0 content items are not available and content items for concurrency values greater than 0 content items are available.
16.	(Previously Canceled)
17.	(Previously Canceled)
18.	(Previously Canceled)
19.	(Previously Presented) The first server of claim 15, wherein the determined priority scheme is a selection of a priority defined by the domain of the plurality of content items per content item over a priority defined by the default priority scheme.
20.	(Canceled) 
21.	(Original) The first server of claim 15, wherein the plurality of content items include any one of a web page, and image, an audio file, a web application, or a script.
22.	(Previously Presented) The method of claim 1, wherein the response includes a head information indicating a parent stream, priority level, concurrency level, and priority changes at specific byte offsets.


24.	(Previously Presented) The first server of claim 15, wherein the response includes a head information indicating a parent stream, priority level, concurrency level, and priority changes at specific byte offsets.


REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claims 1, 8, 15 all comprise (or are significantly similar to), among other things, receiving, at a proxy server, a request for a plurality of content items from a client device, where the proxy server is in a distributed cloud computing platform, the request including priority information set by a browser of the client device; receiving, at the proxy server, at least one of the plurality of content items from an origin server or a cache; determining, at the proxy server, a domain priority scheme of a domain of the plurality of content items based on priority information provided by the domain of the plurality of content items or a type of each of the plurality of content items received from the origin server or the cache; determining, at the proxy server, a priority scheme for ordering a sending of the plurality of content items to the client device, where the priority scheme differs from a client priority scheme of the client device and differs from the domain priority scheme of the domain of the plurality of content items, and where the priority scheme is a combination of a default priority scheme of the proxy server, the priority information from the browser,  and the domain priority scheme of the domain of the plurality of content items, where the combination selects the default priority scheme of the proxy server or the domain priority scheme of the domain per content item in the plurality of content items over the priority information of the browser in response to availability of the priority information of the default priority scheme or the domain priority scheme provided by the domain, where a priority for each content item in the plurality of content items is selected on a frame-by-frame level, and where a data stream of content items being sent to the client device is chunked into a configurable frame size; sending, by the proxy server, a response including a current frame of each of the plurality of content items to the client device in an order according to the determined priority scheme as applied to the current frame; determining a type of each of the plurality of content items; determining a concurrency value for each of the plurality of content items; reordering the plurality of content items with a priority based on respective type of the plurality of content items and the determined priority scheme; reordering the plurality of content items with a same priority value according to concurrency value, where the plurality of content items with a same concurrency value are grouped and share bandwidth; filling the current frame with highest priority level and concurrency value 0 content items that are currently available at the proxy server, where the highest priority level content items having concurrency 0 are available; and filling the current frame with highest priority level and concurrency values greater than 0 content items that are currently available at the proxy server using a round robin to select a frame from each concurrency group, where concurrency value 0 content items are not available and content items for concurrency values greater than 0 content items are available. The remaining dependent claims further limit the invention. 

Examiner agrees with Remarks, pg. 9 that the amended claims first the 112 issues. Examiner viewed amended Claim 6 as non-obvious, and contacted Counsel for an Examiner’s Amendment. By agreement, the above amendment is entered, the obviousness rejection is withdrawn, and all claims are allowed as amended.
Examiner cites Application 16/517484 for the record. Because this claim set is allowed and the ‘484 claim set is currently rejected, there is no provisional double patenting issue.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449